
	

113 HR 4654 IH: Lower Electric Bill Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4654
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Yoder introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To delay implementation of the Mercury and Air Toxics Standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Lower Electric Bill Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)Certain Environmental Protection Agency environmental regulations are issued without any economic
			 impact analysis that takes into consideration the costs to comply with
			 such regulations and the impact of such regulations on the local economy
			 and jobs.
			(2)Certain Environmental Protection Agency environmental regulations are issued without any analysis
			 of the feasibility of compliance with deadlines.
			(3)It will cost local communities billions of dollars to comply with the Mercury and Air Toxics
			 Standards.
			(4)Communities throughout the Nation will therefore face large increases in their electric utility
			 bills, on top of rising water and wastewater bills, and in some cases
			 these increases in electricity bills could be nearly 20 percent.
			(5)The economic impact of such Standards has the potential to be devastating, especially in
			 communities with a high percentage of residents living at or below the
			 poverty line, a factor which is not considered in cost/benefit analyses.
			(6)Higher energy costs also threaten all types of businesses, including manufacturing and other
			 industries that employ thousands throughout the Nation.
			3.Delayed implementation of the Mercury and Air Toxics StandardsNotwithstanding any other provision of law, the Administrator of the Environmental Protection
			 Agency may not implement, administer, or enforce the emission standards
			 for hazardous air pollutants from coal- and oil-fired electric utility
			 steam generating units established pursuant to section 112 of the Clean
			 Air Act (42 U.S.C. 7412) and promulgated in the final rule entitled National Emission Standards for Hazardous Air Pollutants From Coal- and Oil-Fired Electric Utility
			 Steam Generating Units and Standards of Performance for Fossil-Fuel-Fired
			 Electric Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units, published at 77 Fed. Reg. 9304 (February 16, 2012), or any revisions or supplements thereto
			 before the later of—
			(1)the date that is 5 years after the date of enactment of this Act; and
			(2)the date on which the Administrator completes a study on the economic impacts of such standards on
			 local communities.
			
